internal_revenue_service department of the treasury index no number release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-102260-98 date date legend parent sub sub company official outside attorney authorized representatives date a date b plr-102260-98 date c date d date e date f dollar_figurex dollar_figurey dollar_figurez a b c business x this responds to your authorized representatives’ letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations for parent to make an election parent is requesting the extension to file an election under sec_1_1502-13 of the income_tax regulations with its return for its taxable_year hereinafter referred to as the election additional information was submitted in letters dated date date and date the material information submitted is summarized below parent is the common parent of an affiliated_group that joins in the filing of a consolidated_return parent’s consolidated_group uses the accrual_method of accounting and files its federal_income_tax return on a calendar_year basis sub is a wholly-owned subsidiary of parent and prior to date a sub was a wholly-owned subsidiary of sub sub is included in parent’s consolidated_income_tax_return and sub was included in parent’s until the below-described disaffiliation occurred parent and its subsidiaries are generally engaged in business x on date a sub distributed a shares of sub stock to parent as a result of this plr-102260-98 distribution dollar_figurex of gain was recognized under sec_311 of the internal_revenue_code but deferred under sec_1 as in effect prior to amendment by t d c b on date b parent sold b shares of its sub stock to the public as a result of this sale sub ceased to be a member of the parent consolidated_group on date c sub distributed c shares of sub stock to parent this distribution resulted in the recognition of dollar_figurey of sec_311 gain this gain was also deferred under sec_1 as in effect prior to amendment by t d on date d sub began a stock re-purchase plan the plan the redemptions occurring as part of the plan were not pro_rata to all sub shareholders a portion of parent’s sub stock was redeemed as part of the plan in order to maintain the consolidated group’s ownership of sub stock at a constant percentage in date the service published new intercompany_transaction regulations under sec_1_1502-13 governing the treatment of transactions between members of a consolidated_group new regulations see t d prior to the publication of the new regulations the taxation of intercompany_transactions was controlled exclusively by the intercompany regulations under sec_1_1502-13 and -14 as in effect prior to amendment by t d the old regulations the new regulations are generally only effective for intercompany_transactions occurring in taxable years beginning on or after date see sec_1_1502-13 of the new regulations intercompany_transactions that occurred in taxable years beginning prior to date continue to be subject_to the old regulations regardless of when the restoration event requiring the intercompany_item to be taken into account occurs sec_1_1502-13 of the new regulations permitted taxpayers to elect to have the new regulations apply to certain stock elimination transactions ie those transactions described in sec_1_1502-13 that occurred in a year to which the old regulations would otherwise apply in order to make the election under sec_1_1502-13 of the new regulations taxpayers were required to include a statement making the election with their original return for the tax_year containing date those taxpayers that did not make the election continue to take their intercompany items into account under the restoration rules of the old regulations on date e parent filed is federal_income_tax return for its taxable_year that included date the election was not attached to the return or otherwise filed on date f which was after the due_date for the election company official and outside attorney discovered that the election was not timely filed the period of limitations under sec_6501 has not expired for parent’s taxable_year in which the election was due or for any taxable_year affected by the election parent has represented that the redemptions that occurred as part of the plan constituted dividends within the meaning of sec_301 and extraordinary dividends within the meaning of sec_1059 additionally parent has represented that if an extension of time to file the plr-102260-98 election is not granted its tax_liability will not increase parent has represented that other than the transactions described above the consolidated_group has not negotiated or contracted for is not obligated to undergo or engage in or consummate and has not engaged in or consummated any transaction described in the sec_1 l ii of the new regulations and that it has no present intention to engage in such a transaction sec_1_1502-77 provides that the common parent for the purposes relevant in this case shall be the sole agent for each subsidiary in the group duly authorized to act for each member in its own name in all matters relating to the tax_liability of the consolidated_return_year under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting the relief will not prejudice the interests of the government sec_301_9100-1 defines the term regulatory election as including an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case parent was required to file the election by date e however for various reasons a valid election was not filed subsequently parent filed this request under sec_301 for an extension of time to file the election the time for filing the election is fixed by the regulations ie sec_1_1502-13 of the new regulations therefore the commissioner has discretionary authority under sec_301_9100-1 to grant parent an extension of time to file the election provided parent demonstrates it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by parent company official outside attorney and authorized representatives explain the circumstances that resulted in the failure_to_file the election the information also establishes that tax professionals were plr-102260-98 responsible for the election parent relied on them to timely make the election and granting an extension will not prejudice the interests of the government based on the facts and information submitted including the representations made we conclude that parent has shown it acted reasonably and in good_faith in failing to timely file the election the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date_of_issuance of this letter for parent to file the election the above extension of time is conditioned on parent not engaging in or consummating or negotiating or becoming obligated to consummate any transaction described in sec_1_1502-13 of the new regulations with respect to the stock of sub for months from the date_of_issuance of this letter and the tax_liability of parent sub and sub not being lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made no opinion is expressed as to the taxpayers' tax_liability for the years involved a determination thereof will be made by the district director's office upon audit of the federal_income_tax return s involved furthermore no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers' liability is lower than it would otherwise be without the election sec_301 c in addition parent may request a waiver of the above 12-month restriction with respect to a specific transaction by a private_letter_ruling request provided the appropriate evidence under sec_301_9100-3 is submitted and the taxpayers keep open the period of limitations under sec_6501 for the taxable_year the election was due and for all taxable years affected by the election parent as the common parent of the consolidated_group is instructed to amend the consolidated group's federal_income_tax return and file the election in accordance with provisions of the applicable regulations containing the election ie a new election statement must be executed on or after the date of this letter which grants an extension and filed in accordance with the instructions in the regulations additionally a copy of this letter must be attached to the amended_return no opinion is expressed as to whether the consolidated_group qualifies to make the election in addition no opinion is expressed as to the tax effects or consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or effects resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers their employees and representatives however the district_director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any shall apply plr-102260-98 this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely yours assistant chief_counsel corporate by bernita l thigpen deputy assistant chief_counsel corporate
